 L & J EQUIPMENT CO.485L & J Equipment Company, Inc.andUnitedMineworkers of America.Case 6-CA-1566211 February 1986SUPPLEMENTAL DECISION ANDORDERBY MEMBERS DENNIS, JOHANSEN, ANDBABSONOn 9 February 1983 the National Labor Rela-tions Board issued its Decision and Order in thisproceeding, I finding that the Respondent violatedSection 8(a)(5) and (1) of the Act by refusing tobargain with the Union as the certified exclusivebargaining representative of a unit of the Respond-ent's employees. Upon application for enforcementof the Board's Order, the United States Court ofAppeals for the Third Circuit denied enforcementand remanded the case to the Board for furtherconsideration consistentwith its opinion.2 TheBoard thereafter ,accepted the court's remand andnotified the parties that they could file statementsof position with the Board on remand. The Unionfiled a statement of position and a motion to reopenthe record. The Respondent filed a statement ofposition, a "motion to strike pleadings," and an op-position to the Union's motion to reopen therecord. 3The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.In its original decision, the Board granted theGeneral Counsel's Motion for Summary Judgmentwhich was based on the Respondent's admitted re-fusal to bargain with the Union as the exclusivebargaining representative of its production andmaintenance employees for the purpose of contest-ing the Board's certification of the Union. In theunderlying representation case (Case 6-RC-9124),the Respondent filed objections to conduct affect-ing the results of an election conducted on 4 No-vember 1981, in which a majority of its employeesvoted for union represention. The objections al-leged, inter alia, that union threats, together withvarious third-party acts, created an atmosphere ofm 266 NLRB No. 29 (Feb. 9, 1983) (not reportedin Board volumes).aNLRB v. L & J Equipment Co.,745 F.2d 224 (3d Cir.1984).sThe Union moved to reopen the record to present evidence regard-ing the circumstances of a fire in which one of the Respondent's truckswas burned shortly before the petition in the underlying representationcase was filed.In its motion the Union contends that the evidence it seeksto present is newly discovered There is no showing, however,that theevidence, which relates to an event that occurred nearly 4 years beforethe filing of the Union's motion,could not have been discovered earlierthrough the exercise of due diligence. Accordingly, the Union's motionto reopen the record is denied. SeeNabco Corp.,266 NLRB 687 (1983).In view of our denial of the Union's motion, we also deny the Respond-ent'smotion to strike pleadings,inwhich it moved to strike the Union'smotion to reopen the record.fear and coercion precluding a fair election, andthat the Union engaged in improper electioneering.A hearing officer found these objections to bewithoutmerit.The Acting Regional Directoradopted the hearing officer's findings and certifiedtheUnion.4 The Board subsequently denied theRespondent's request for review of the Acting Re-gional Director's decision.More specifically, the hearing officer based hisconclusion that the above objections lacked meritpartly on his finding that the employee who servedas chairman of the Union's "in house organizingcommittee" (IHOC) and another employee memberof the committee were not agents of the Unionwith respect to their actions during the electioncampaign. The hearing officer found that the ap-proximately five IHOC members were selected in-formally by employees attendinga union meetinginAugust 1981 at the beginning of the campaign.Employee Keith Powley was selected chairman be-cause his job ' duties permitted him to visit the Re-spondent's various, geographically dispersed coalmining siteswhere voting unit employees worked.The hearing officer found that the function of theIHOC members was to relaymessagesregardingthe Union and the campaign from the Union's paidofficial organizers to other employees. The hearingofficer further found that Powley had no additionalduties, except that the organizers usually relayedmessagesfirst to him, and he relayed them to otherIHOC members who, in turn, relayed them toother employees. He also found that some employ-eeswent to Powley with questions about theUnion, but that they did so because Powley ap-peared to be knowledgeable, rather than becausethey viewed him as representing the Union. Thehearing officer also noted that while IHOC mem-bers solicited employees to sign union cards, theorganizers and employees who were not IHOCmembers also did so. He found further that thepaid organizers had frequent contacts with employ-ees,visitingmost of the Respondent's six coalmining sitesat least weekly, making themselvesavailable in the evenings to talk informally withemployees, and conducting general employee meet-ings.Relying, inter alia, onCambridgeWire ClothCo., 256 NLRB 1135 (1981), enfd. mem..679 F.2d885 (4th Cir. 1982);LibertyHouse Nursing Home,236 NLRB 456 (1978);and Firestone Steel ProductsCo., 235 NLRB 548 (1978), the hearing officer con-cluded that the IHOC members, including Powley,were not agents of the Union.4 The Respondent also filed other objections which the Acting Region-alDirector found lacked merit. The sole issues before us pursuant to thecourt's remand concern the objections alleging threats and coercion andimproper electioneering.278 NLRB No. 74 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe allegation that a combination of threats byunion agentsand third-party conduct interferedwith the employees' free choice in the election wasbased partly on certainstatementsPowley madeconcerning possible picket line misconduct. Find-ing that Powley was not a unionagent, and findingno misconduct on the part of other unionagents,the hearing officer treated all acts andstatementsalleged to have contributed to an atmosphere offear and coercion as third-party conduct.The hearing officer found that in early August1981, shortly after thecampaignbegan and beforethe election petition was filed, a company-ownedpickup truck was totally destroyed by fire whileparked in the driveway of Mikalik,an employeeperceived by other employees as a favorite of man-agement.The word scab" was painted on the tail-gate of the destroyed truck. The hearing officerfound that the fire was deliberatelyset by an un-known person, or unknown persons, who viewedMikalik as antiunion. The hearing officer alsofound that in October, after the petition was filed,aman whose name Mikalik did not know ap-proached him in a bar, identified himself as a com-mitteeman from another mine, spoke of the benefitsof the Union, stated that Mikalik's name had comeup in a meeting that the speaker had attended, andconcluded by saying something to the effect thatMikalik "should take care of number one." Mikalikreported this conversation to Powley,complainingthat the man in the bar had, pressured him aboutthe Union. The hearing officer found that Powleyreplied to the effect that if Mikaliksigned a unioncard, Powley would spread word of it, and thismight "get these guys off ' [Mikalik's] back." Mika-lik then signed a card. The hearing officer addition-ally found that employee Arbogast spread a rumorthat someone had threatened to break his legs ifArbogast crossed a picket line, but that there wasno credible evidence that such a threat was made.The hearing officer found further that when Arbo-gast told Powley about the alleged threat, Powleyreplied that he did not believe anyone in the Unionwould make such a threat, adding, however, thathe hoped Arbogast would have sense enough notto cross a picket line, and that considering the menwho would be on the line, "why take a chance onit?"The hearing officer also found that about 3weeks before the election Po}vley told Mikalik thatif a picket line were established, employees whowanted to cross would be permitted to do so onceor twice, but after that it would be "shame onthem" and someone would call in a "radicalbunch" from anothermine.5The hearing officer6Regarding, threats of picket line violence, the hearing officer alsofound that union officials told employees that any picket line would havefound that in another conversation among severalemployees, includingMartin,who piloted theCompany's helicopter, someone said that if therewere a picket line, even the helicopter would notbe permitted to cross." The hearing officer foundthat latersomeone,perhaps Powley, told Martinthat no one would interfere with the helicopter.About a week to 10 days before the election, acompany-owned barn burned down. The hearingofficer concluded that it could not be determinedwhether the fire was intentional and, if intentional,whether it related tothe campaign.Finally, thehearing officer found that a few days before theelection a nonemployee relative of Powley's calledMikalik at home, asked Mikalik how he intended tovote, listedsome advantagesof the Union, andconcluded by advising Mikalik to watch himself.The hearing officer concluded that while thefireswere serious,the various incidents of miscon-duct, including the fires, considered separately andtogether,were not sufficiently egregious to createan atmosphere of fear and coercion interferingwiththe employees' election choice. The hearing officernoted, among other things, that the truck fire oc-curred outside the "critical period," citingIdealElectric &Mfg. Co.,134 NLRB 1275 (1961).7 Heneverthelessconsideredthepossiblecoerciveimpact of the truck fire on the voters, but foundthat because it occurred 3 months before the elec-tion, its coercive effect on employees would havedissipated by the time they voted.Regardingthe electioneering objection, the hear-ing officer found that during thevoting session atone of the Respondent's facilities employee Zeigler,an IHOC member, after casting his ballot, spokefor 10 to 15 minutes with employeeswaiting in lineto vote. There was no evidence as to the contentof these conversations.Finding that Zeigler'sIHOC membership alone did not render him aunionagent, the hearing officer concluded thatthere was no violation of theMilchemrule," andrecommended overruling the objection.As noted above, the Acting Regional Directoradopted the hearing officer'srecommendations.Without elaborating, he agreed with the hearing of-to be peaceful,and people who wanted to cross would be permitted todo so He found further that there was no evidence that union officialswere aware of any threats of picket line violence made by Powley.6 It is clear from the record that Powley was among the employeespresent during this conversation.4 In Ideal Electric,the, Board established the rule that it will consideronly conduct which occurs after the filing of a petition as a postelectionobjection8 SeeMilchem,Inc.,170 NLRB 362 (1968), in which the Board estab-lished the rule that prolonged conversations between representatives ofany party to an election and employees waiting in line to vote constitutesobjectionable conduct, warranting the setting aside of an election, irre-spective of the content of the conversations. L & J EQUIPMENT CO.487ficer that the record did not show that eitherPowley or Zeigler was an agent of the Union. Inagreeing with the hearing officer's conclusion thatthe various statements and incidents which preced-ed the election did not create an atmosphere of co-ercion interfering with the employees' free choicein the election, the Acting Regional Directorstated, inter alia, that the truck fire was remote intime from the election, that it could not be attrib-uted to the Union, and that it occurred outside thecritical period.9As noted above, the Board, inL & J EquipmentCo., 266 NLRB No. 29 (Feb. 9, 1983), upheld thevalidity of the certification and ordered the Re-spondent to bargain with the Union. In denying-en-forcement to the Board's Order, the court foundthat the Board applied an improper standard in de-termining that the employee members of the in-house organizing committee were not union agents,and improperly applied theIdeal Electricrule indiscounting the significance of a substantial act ofviolence, the truck fire. The court found that theseerrors may have affected the Board's resolution ofthe issues, and remanded the case for the Board toreconsider them under the legal standards set bythe court.We accept the court's opinion as the law of thecase.Regarding the agency issue, the court reject-ed the Board's previous approach and set forth thefollowing four-part test for determining whether anIHOC member is a union agent with respect toparticular conduct:' 01.The IHOC as a whole must possess actualor apparent authority to act on behalf of theunion in assisting the union in the organiza-tional drive or election campaign;2.The individual member of the IHOC whoseconduct is at issue must be sufficientlyactive in the IHOC that he or she had actualor apparent authority to act on behalf of theIHOC;3.The acts of the IHOC member must fallwithin the scope of his or her role as amember of the IHOC;9The ActingRegional Director also found that the statements to em-ployee Mikahk by nonemployees had little coercive effect and were notwidely disseminated; that the statements about picket line violence werespeculative in that they referred to a possible strike at some future time;and that the barn fire was not shown to have been related to the cam-paign In finding that statements about possible future picket line miscon-duct did not tarot the election, both the hearing officer and the ActingRegional Director citedHickory Springs Mfg.Co, 239 NLRB 641 (1978).We note thatinHome & Industrial Disposal Service,266 NLRB 100(1983),the Board overruledHickory Springs.Because of our dispositionof the instant case, it is unnecessary for us to decide whether the refer-ences to possible picket line misconductwhich Powleymade, standingalone, would be grounds for setting aside the election underHome & In-dustnal Disposal10 745 F 2d at 234.4.The union must not have taken adequatesteps to repudiate acts which, although un-authorized, fall within the apparent author-ity of IHOC members.With respect to the third criterion, the courtadded that a union may be held accountable for un-authorized acts of an IHOC member if the actswould be generally regarded by reasonable thirdparties as connected with the election campaignand within the authority conferred by the union onthe member.11Examining the evidence in light of this, the courtmade the, following observations: (1) the Union as-sisted in forming the IHOC, provided it with in-structions regarding the organizing campaign, andentrusted it with organizing duties at jobsites whichitsprofessional organizers could not handle alonedue to the geographical dispersion of the sites; (2)Powley, as chairman, was authorized to act onbehalf of the IHOC, had a major role in the cam-paign, and was widely viewed by employees asacting on the Union's behalf; (3) Powley's state-ments regarding possible picket line violence "fellwithin the ambit ofhis role asIHOC chairman";and (4) the Union apparently did not repudiatePowley's comments concerning violence.12 Inview of these observations by the court, and apply-ing its agency test as the law of the case, we fmdthat Powley's references to possible future miscon-duct on a picket line were attributable to theUnion. Similarly, we fmd attributable to the UnionPowley's statementtoMikalik to the effect that ifMikalik signed a card the pressures on him mightcease.The court made no specific observations regard-ing application of the four-part test to the question,of Zeigler's union agency. The court indicated thatif,under its test, Zeigler was not actingas a unionagent at the polls on election day, his conductwould not require setting aside the election, butthat if. he was acting as a union agent, a violationof theMilehemrulewould be established. Therecord is barren of any evidence that Zeigler wasan active IHOC member, or that the employees ingeneral were even aware of his membership. Thereissome evidence that employees did not knowwho, other than Powley, was on the IHOC. Thereisalso evidence that as the campaign progressed,whatever separate identity the IHOC initially hadbecame blurred as more employees, who were notIHOC members, became active in the campaign.Further, there is no evidence that Zeigler's activi-ties near the polls on the day of the election wereI' Id at fn. 14.12 Id.at 238 fn. 24. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDpursuant to any instructions from the Union or theIHOC.Accordingly,we find that the requirementsof the second and third prongs of the court's testhave not been met with respect to Zeigler and con-clude,therefore,that his conduct in holding con-versationswith employees waiting in line to voteon the day of the election was not attributable tothe Union.With regard to incidents of misconduct whichwere not attributable to the Union,as noted above,the court held that the Board had applied itsIdealElectricrule improperly,discounting the signifi-cance of the coercive impact of the truck fire. Spe-cifically,the court found that although the hearingofficer had considered the coercive impact on thevoters, the Acting Regional Director may have ap-plied theIdeal Electricrulemore strictly and, ap-parently,the court found,discounted the incidentcompletely because it occurred before the petitionwas filed.The court held that theIdeal Electricrule "should be applied as a rule of thumb and con-venience,and not used to exclude important evi-dence needed to evaluate misconduct."13Thecourt concluded that the truck fire should havebeen given great weight in evaluating the electionobjections and observed that the truck fire was notremote from the election campaign,but closelylinked with it;that it indicated willingness on thepart of union adherents to use violence;that memo-ries of it would not have disappeared by the timeof the election;and that,particularly in view of thecloseness of the vote,the court was unable to con-clude that it had no effect on the outcome of theelection.The court further held that upon recon-sideration of this case the Board must consider theevents subsequent to the truck fire,including Pow-ley's statements about violence, in light of the18 Id. at 237.arson,evaluating the likelihood that the subsequentevents perpetuated uneasiness that it caused.In view of our finding that under the test setforth by the court Powley was a union agent withrespect to his campaign statements,we must con-sider, under the terms of the remand,the cumula-tive effect of this union conduct and the various in-cidents not attributable to the Union,including theprepetition truck fire.With the issue thus framed,and applying the court's opinion as the law of thecase,we conclude that Powley's statements aboutpossible picket line misconduct,Powley's sugges-tion thatMikalik sign, a union card to reduceunion-related pressure on Mikalik,and the variousother conduct,not attributable to the Union, whichthe hearing officer found occurred-especially thetruck fire-combined to create a coercive atmos-phere interfering with the employees'free choicein the election and rendering the election results in-valid.Accordingly,we shall vacate our earlier De-cision and Order in this case(266 NLRB No. 29),dismiss the complaint,reopen the underlying repre-sentation case (Case 6-RC-9124),revoke the certi-fication,and remand that case to the Regional Di-rector for Region 6 for appropriate action consist-ent with this decision,including the direction of anew election if the Union wishes to proceed to anew election.ORDERThe National Labor Relations Board orders thatthe original decision in this case (266 NLRB No.29) is vacated and that the complaint is dismissed.IT IS FURTHER ORDERED that Case 6-RC-9124 isreopened, the certification issued in that case is re-voked,and that Case 6-RC-9124 is remanded tothe Regional Director for Region 6 for appropriateaction consistent with this decision,including thedirection of a new election if desired by the Union.